DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-14, 17, and 19-21 are in condition for allowance.
	Claims 15-16 and 18 are canceled by Applicant.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 6/1/22 was filed after the mailing date of the RCE on 7/29/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
3.	Claims 1-14, 17, 19-21 are allowed over art.
4.	The following is a statement of reasons for the indication of allowable subject matter:  
In response to the AFCPR, claims 1-13 have been amended accordingly to reflect the subject matter similarly to the allowable invention of claims 14, 17, 19-21 (per the final rejection). As such, the current amendment of claims 1-13 has overcome the previous rejection under Ramatchandirane and Baumgarte, et al. combination. Further searching failed to disclose prior art that reads the claim language. Therefore, none of the references alone or in combination disclose or suggest the invention of claims 1-14, 17, 19-21.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571)272-3851. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEYNNA TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435 
/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435